 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    RANDI ALEXANDER, et al.,                                Case No. 2:16-cv-02268-MMD-CWH
 8                                         Plaintiffs,
             v.                                                           ORDER
 9
      KATHRYN FALK, et al.,
10
                                         Defendants.
11

12          Presently before the court is defendants’ emergency motion for a protective order (ECF
13   No. 121), filed on December 6, 2018. Having reviewed the motion, the court finds that expedited
14   consideration is not necessary. The court will stay the deposition noticed for December 14, 2018,
15   pending the resolution of the motion for protective order. As such, the court therefore declines to
16   consider the motion on an emergency basis. Responses and replies are due in the ordinary course.
17           IT IS THEREFORE ORDERED that the deposition noticed for December 14, 2018, is
18   STAYED pending the resolution of the motion for a protective order (ECF No. 121).
19          IT IS FURTHER ORDERED that responses and replies to the emergency motion for a
20   protective order (ECF No. 121) are due in the ordinary course.
21

22          DATED: December 7, 2018
23

24

25                                                           C.W. HOFFMAN, JR.
                                                             UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         1
